DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 is objected to because of the following informalities:  Claim 1 recites a receive array. Claims 2 and 3 recite a second receive array.  Examiner thinks that claim 1 should recite a first receive array in order to make a clear distinction between the receive array of claim 1 and the second array of claims 2-3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, it is unclear what the metes and bounds of “the transmit array being configured” are. This is apparatus claim. It is unclear if “produce an ultrasound wavefront … a surface of the transmit array” is a functional language. Hence, so long as long the transmit array is capable of being configured, that would read on the claim. Applicant has not recited any structure limitation to “produce .. a surface of the transmit array.” 
In re claims 8, 9, it is unclear what the metes and bounds of limitation “intended imaging application” are. What’s the scope of intended? If a car that allows for 5 people to sit in, would the same car be considered “intended” for 2 people to sit as well? Or Is a house intended for 2, 3, 10 people depends on who the intended people are? So when there are infinite choices of imaging application choices, then there is infinite coherence width choices. And there are infinite choices for the design of aperture. Some aperture will be larger than some coherent width. So what actually is the scope of “intended”? So just build an arbitrary big car? Or similarly build an arbitrary large aperture? So what is a coherence width for an intended imaging application? Is it acoustic coherency, optical coherency, any coherency? Applicant has not addressed this rejection. 
Claims 8 and 9 recites the limitation "the intended imaging application" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant has not addressed this rejection. 
In re claim 10, it is unclear if it is the width of the array or the width of the element in range between 8-10 cm. Applicant describes: Such a probe may have a maximum dimension of about 8 cm to about 10 cm (0220). But it is unclear how a probe is the same as the array of transducer elements because normally a probe could have other materials more than just the array of transducer elements. Applicant has not addressed this rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Specht et al. (US 2013/0144166, hereinafter Specht ‘166) in view of Bradley et al. (US 2009/0079299, hereinafter Bradley ‘299) in evidence of or in view of Gran et al. (Directional velocity estimation using a spatio-temporal encoding technique based on frequency division for synthetic transmit aperture ultrasound, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Volume: 53, Issue: 7, July 2006, hereinafter Gran ‘2006) .
In re claim 1, Specht ‘166 teaches an ultrasound probe comprising: a transmit array comprising a plurality of [omnidirectional] transmit transducer elements, the transmit array being configure to produce an ultrasound wavefront [that appears to have originated from an apparent point source that lies somewhere other than a surface of the transmit array] (however, the array of Specht ‘166 is capable of being configured to produce an ultrasound wavefront that appears to have originated from an apparent point source that lies somewhere other than a surface of the transmit array. See Gran ‘2006, page 1293, fig. 5, the virtual source is not on the surface of the array); and
a receive array comprising a plurality of omnidirectional receive transducer elements, the receive array having a total aperture greater than a coherence width of the receive array (0081-0082, 0087, 0097, 0130).
Specht ‘166 fails to teach a plurality of omnidirectional transmit transducer elements.
Bradley ‘299 teaches a transmit array comprising a plurality of omnidirectional transmit transducer elements (0036), the transmit array being configure to produce an ultrasound wavefront that appears to have originated from an apparent point source that lies somewhere other than a surface of the transmit array (0055, note that the virtual point source is the apparent point source that lies somewhere other than a surface of the transmit array as evident by Gran ‘2006, page 1293, fig. 5). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Specht ‘166 to include the features of Bradley ‘299 in order to form a volumetric image by doing aperture synthesis in both dimensions. 
Still furthermore, Gran ‘2006 specifically teaches the transmit array being configure to produce an ultrasound wavefront that appears to have originated from an apparent point source that lies somewhere other than a surface of the transmit array (fig. 5).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Specht ‘166 to include the features of Bradley ‘299 in order to form a volumetric image by doing aperture synthesis in both dimensions, or to further include the features of Gran ‘2006 in order to increase SNR. 
In re claim 2, Specht ‘166 teaches further comprising a second receive array comprising a second plurality of [omnidirectional] receive transducer elements, wherein the second receive array is physically separate and distinct from the receive array (fig. 13).
Specht ‘166 fails to teach a plurality of omnidirectional transmit transducer elements.
Bradley ‘299 teaches a transmit array comprising a plurality of omnidirectional transmit transducer elements (0036), the transmit array being configure to produce an ultrasound wavefront that appears to have originated from an apparent point source that lies somewhere other than a surface of the transmit array (0055, note that the virtual point source is the apparent point source that lies somewhere other than a surface of the transmit array as evident by Gran ‘2006, page 1293, fig. 5). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Specht ‘166 to include the features of Bradley ‘299 in order to form a volumetric image by doing aperture synthesis in both dimensions. 
In re claim 3, Specht ‘166 teaches further comprising a second receive array comprising a second plurality of [omnidirectional] receive transducer elements, wherein the receive array and the second receive array are located adjacent to one another on a continuous array (fig. 4, 0080, 0087).
Specht ‘166 fails to teach a plurality of omnidirectional transmit transducer elements.
Bradley ‘299 teaches a transmit array comprising a plurality of omnidirectional transmit transducer elements (0036), the transmit array being configure to produce an ultrasound wavefront that appears to have originated from an apparent point source that lies somewhere other than a surface of the transmit array (0055, note that the virtual point source is the apparent point source that lies somewhere other than a surface of the transmit array as evident by Gran ‘2006, page 1293, fig. 5). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Specht ‘166 to include the features of Bradley ‘299 in order to form a volumetric image by doing aperture synthesis in both dimensions. 
In re claim 4, Specht ‘166 teaches wherein the receive elements have a cylindrical shape (figs. 4, 0052, 0099, 0100, note that it would have been obvious that a 2D array of CMUT of 2 by 2 would make 1020 cylindrical). 
In re claim 5, Specht ‘166 teaches wherein the receive elements have a spherical section shape (figs. 4). 
In re claims 8-9, Specht ‘166 teaches wherein the total aperture is at least twice a coherence width for the intended imaging application; wherein the total aperture is at least three times a coherence width for the intended imaging application (0130).
In re claim 10, Specht ‘166 teaches the probe 1000 of FIG. 3 may have a total width substantially wider than 2 cm, and in some embodiments 10 cm or greater (0085, 0087 it would have been obvious that this size in width is a design choice to cover an area in a single sweep, or in a few more sweep).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793